PER CURIAM.
The State appeals a downward departure sentence. The trial court sentenced the defendant to 366 days as a habitual violent felony offender with credit for time served. The State objected on the ground that the sentence fell below the sentencing guidelines. We reverse because the downward departure sentence was not supported by any written reasons, and the oral reasons given were legally insufficient. See § 921.0026, Fla. Stat. (2003); State v. Perez, 802 So.2d 1167 (Fla. 3d DCA 2001).
Accordingly, we vacate the sentence and remand for the trial court to resentence the defendant, or allow the defendant the opportunity to withdraw his plea and proceed to trial. State v. Meyers, 708 So.2d 661 (Fla. 3d DCA 1998).
Sentence vacated, reversed and remanded.